

116 SRES 91 ATS: Designating March 3, 2019, as “World Wildlife Day”.
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 91IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Coons (for himself and Mr. Portman) submitted the following resolution; which was referred to the Committee on the JudiciaryMarch 12, 2019Committee discharged; considered and agreed to with an amended preambleRESOLUTIONDesignating March 3, 2019, as World Wildlife Day.
	
 Whereas wildlife has provided numerous economic, environmental, social, and cultural benefits during the course of human history and wildlife conservation will secure those gifts for future generations;
 Whereas plant and animal species play an important role in the stability of diverse ecosystems around the world and the conservation of that biodiversity is critical to maintain the delicate balance of nature and keep complex ecosystems thriving;
 Whereas millions of individuals in the United States strongly support the conservation of wildlife, both domestically and abroad, and wish to ensure the survival of species in the wild;
 Whereas the trafficking of wildlife, including timber and fish, comprises the fourth largest global illegal trade after narcotics, the counterfeiting of products and currency, and human trafficking and has become a major transnational organized crime with an estimated worth of as much as $23,000,000,000 annually;
 Whereas increased demand in Asia for high-value illegal wildlife products, particularly elephant ivory and rhinoceros horns, has triggered substantial and rapid increases in poaching of those species;
 Whereas the trafficking of wildlife is a primary threat to many wildlife species, including elephants, rhinoceroses, tigers, pangolins, and sharks;
 Whereas many different kinds of criminals, including some terrorist entities and rogue security personnel, often in collusion with corrupt government officials, are involved in wildlife poaching and the movement of ivory and rhinoceros horns across Africa;
 Whereas wildlife poaching presents significant security and stability challenges for military and police forces in African nations that are often threatened by heavily armed poachers and the criminal, extremist allies of those poachers;
 Whereas wildlife poaching negatively impacts local communities that rely on natural resources for economic development, including through tourism;
 Whereas assisting institutions in developing nations, including by providing material, training, legal, and diplomatic support, can reduce illegal wildlife trade;
 Whereas wildlife provides a multitude of benefits to all nations and wildlife crime has wide-ranging economic, environmental, and social impacts;
 Whereas the African Elephant Status Report 2016 issued by the International Union for Conservation of Nature revealed that the elephant population of Africa has recently seen a dramatic decline, mainly due to poaching, and the continental population is now thought to be approximately 415,000;
 Whereas, from 2007 to 2012, the number of elephants killed in Kenya increased by more than 800 percent, from 47 to 387 elephants killed;
 Whereas, between 2002 and 2013, as a result of poaching, about 65 percent of the forest elephant population in Central Africa was killed and forest elephants lost 30 percent of the geographical range of forest elephants, placing forest elephants on track for extinction in the next decade;
 Whereas fewer than 50,000 wild Asian elephants remain and poaching of these populations is on the rise, with an average of 1 elephant poached every week in Burma, driven by demand for elephant skin products;
 Whereas the number of rhinoceroses killed by poachers in South Africa— (1)dramatically increased from 13 in 2007 to 1,215 in 2014, an increase of more than 9,000 percent; and
 (2)was 769 in 2018; Whereas—
 (1)the 3 species of Asian rhinoceroses also remain under constant threat of poaching; and (2)the total populations of Javan and Sumatran rhinoceros number fewer than 100 individuals in the wild;
 Whereas fewer than 4,000 tigers remain in the wild throughout Asia; Whereas pangolins are often referred to as the most trafficked mammal in the world;
 Whereas all 8 pangolin species spanning Africa and Asia are faced with extinction because pangolin scales are sought after in the practice of traditional Chinese medicine and pangolin meat is considered a delicacy;
 Whereas the oceans— (1)cover 3/4 of the surface of the Earth;
 (2)contain 97 percent of the water on the Earth; (3)represent 99 percent of the living space on the earth by volume; and
 (4)contain nearly 200,000 identified animal species; Whereas the global market value of marine and coastal resources and industries is estimated to be approximately $3,000,000,000,000 per year, representing about 5 percent of global gross domestic product;
 Whereas more than 3,000,000,000 people depend on marine and coastal biodiversity for their livelihoods;
 Whereas an estimated 8,000,000 metric tons of plastic enter the ocean every year, harming a wide range of wildlife species;
 Whereas illegal, unreported, and unregulated fishing (referred to in this preamble as IUU fishing) represents a multibillion dollar criminal industry that— (1)undercuts the economic livelihoods of legitimate fishermen;
 (2)weakens marine animal populations; (3)could potentially pose a threat to international security; and
 (4)threatens food security for communities around the world; Whereas overfishing—
 (1)contributes to the rapid depletion of many species of fish; and (2)hinders efforts to save and restore global fisheries and the jobs relating to those fisheries;
 Whereas millions of sharks are killed every year in illegal, unreported, and unregulated fisheries, often targeted solely for their fins, and un­sus­tain­able trade is the primary cause of serious population decline in several shark species, including scalloped hammerhead sharks, great hammerhead sharks, and oceanic whitetip sharks;
 Whereas the vaquita porpoise of Mexico, with fewer than 14 individual porpoises remaining, is being driven to extinction;
 Whereas penal and financial deterrents can— (1)improve the ability of governments to reduce poaching, trafficking, and IUU fishing; and
 (2)enhance the capabilities of those governments to manage their resources; Whereas the United States is developing and implementing measures to address the criminal, financial, security, and environmental aspects of wildlife trafficking;
 Whereas Congress has allocated specific resources to combat wildlife trafficking and IUU fishing and address additional threats to wildlife;
 Whereas Congress passed the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601 et seq.) to strengthen the response of the United States to the global wildlife trafficking crisis;
 Whereas Congress passed the Save Our Seas Act of 2018 (Public Law 115–265; 132 Stat. 3742)— (1)to address land- and sea-based sources of marine debris; and
 (2)to promote international action to reduce the incidence of marine debris; Whereas, in December 2013, the United Nations General Assembly proclaimed March 3 as World Wildlife Day to celebrate and raise awareness of the wild fauna and flora around the world;
 Whereas March 3, 2019, represents the sixth annual celebration of World Wildlife Day; Whereas, in 2019, the theme of World Wildlife Day is Life below water: for people and planet; and
 Whereas, in 2019, World Wildlife Day commemorations will— (1)raise awareness about the breathtaking diversity of marine life;
 (2)highlight the crucial importance of marine species to human development; and (3)encourage future generations to continue efforts to protect marine ecosystems: Now, therefore, be it
	
 That the Senate— (1)designates March 3, 2019, as World Wildlife Day;
 (2)supports raising awareness of the benefits that wildlife provides to people and the threats facing wildlife around the world;
 (3)supports escalating the fight against wildlife crime, including wildlife trafficking and illegal, unreported, and unregulated fishing;
 (4)applauds the domestic and international efforts to escalate the fight against wildlife crime; (5)commends the efforts of the United States to mobilize the entire Federal Government in a coordinated, efficient, and effective manner for dramatic progress in the fight against wildlife crime; and
 (6)encourages continued cooperation between the United States, international partners, local communities, nonprofit organizations, private industry, and other partner organizations in an effort to conserve and celebrate wildlife, preserving this precious resource for future generations.